As filed with the Securities and Exchange Commission on September 15, 2016 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Trustmark Corporation (Exact name of Registrant as specified in its charter) Mississippi 64-0471500 (State or Other Jurisdictionof Incorporation or Organization) (I.R.S. EmployerIdentification No.) 248 East Capitol StreetJackson, Mississippi 39201(601) 208-5111 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Trustmark National Bank 401(k) Plan (Full title of the plans) Granville Tate, Jr.
